This is a petition for a rehearing. It is contended by Lyman H. Bigelow, superintendent of public works of the Territory of Hawaii, that in our original opinion we inadvertently failed to notice the provisions of certain sections of the Federal statutes. These sections did not escape our attention but we thought they were without bearing upon the questions which we considered determinative of the case and therefore they were not mentioned in the opinion. We know of no reason why we should reach a different conclusion from that already announced.
The petition is denied, without argument, under the rule.